DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	According to paper filed August 26th 2020, claims 1-16 are pending for examination with a June 29th 2020 priority date under 35 USC §119(a)-(d) or (f).

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 recites a “method” comprising steps that may be performed manually and/or mentally. Thus, the recited method is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.
It is not clear what hardware component(s) are needed for implementing these steps, such as a computer processor. Accordingly, the recited steps is non-statutory subject matter.
Same rationale applies to claims 10 and 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.
	The recited feature of claim 9 is unclear. It is unclear what exactly the feature is? Claim 9 is rejected for the rationale given to its parent claim 7 in the present Office action until further clarification provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. §103 as being unpatentable over Jo (US 2018/0124319), hereinafter Jo, and further in view of .

Claim 1
“A method of recommending content based on a movement route of a user, the method comprising” Jo [0063] discloses “the traffic information providing apparatus 20 determines the optimum route by reflecting the traffic flow” and Jo [0134] discloses “the traffic information providing apparatus 20 basically analyzes the traffic flow, using the motion of clusters … illustrates results”:

“receiving a request of the user as a search term; grasping a position of the user in real time; extracting at least one video associated with the search term from among video lists associated with the position of the user” Jo [0051] discloses “[t]he user devices 30a, 30b, and 30c are devices provided by a driver requiring the real-time traffic information and receive real-time traffic information from the traffic information providing apparatus 20, … the user devices… may provide the current position information”;

“extracting at least one piece of content associated with the search term from the extracted at least one video” Jo [0057] discloses “[t]he traffic information providing apparatus 20 separates the videos provided from the plurality of image capturing devices … on a frame basis and executes the image analysis”;

“providing an interface for selecting content for a user to check from the at least one piece of content; providing an interface for selecting a region of interest in the content selected by the user” Jo [0193][0195] discloses “a background image learning operation 621, and object extraction operation 322… a traffic flow analysis operation 324… The network interface may transmit and receive data to and from user device in the system”;

“playing back detail shot information associated with the region of interest together with the content selected by the user” Pasila [0025] discloses “[a]s consumer hovers mouse over the area 208 a pop upframe (referred as Tagbubble later) 30 is display in top of the information content of the web page… the product 304 and for example a map 308 to find stores to purchase the product advertised in the Tagbubble 30. Tagbubble 30 can contain any HTML code and can include pictures, videos etc any digital items”.
	The “shot” information is inherently disclosed in the Jo real time traffic information video.

Jo and Pasila disclose analogous art. However, Jo does not spell out the “playing back” of traffic information video as recited above. It is disclosed in Pasila. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Pasila into Jo to enhance its traffic prediction functions.

Claim 2
“wherein the position of user grasped in real time and the content selected by the user are displayed on a map together” a map is shown in Jo Figure 1, 30b.

Claim 3
“wherein the search term has a form of a sentence” Pasila [0027] discloses “request for file … in the database DB5 time, date, browser related info, Internet Protocol (IP) address, location information etc.”.
	The “sentence” form of request is inherently disclosed in the “IP address” and “location information” of Pasila.

Claim 4
“wherein the detail shot information is displayed by overlaying with the content selected by the user” Pasila [0025] discloses “a map 308 to find stores to purchase the product advertised in the Tagbubble 30. Tagbubble 30 can contain any HTML code and can include pictures, videos etc any digital items”.

Claim 5
“wherein the detail shot information is displayed by overlaying with the content selected by the user in a form of a speech bubble” Pasila [0025] discloses “[a]s consumer hovers mouse over the area 208 a pop upframe (referred as Tagbubble later) 30 is display in top of the information content of the web page… the product 304 and for example a map 308 to find stores to purchase the product advertised in the Tagbubble 30. Tagbubble 30 can contain any HTML code and can include pictures, videos etc”.

Claim 6
“wherein the detail shot information includes information on a target of interest in a region of interest in the content selected by the user and includes shopping mall information for selling an object identified through machine learning” Pasila [0025] discloses “[a]s consumer hovers mouse over the area 208 a pop upframe (referred as Tagbubble later) 30 is display in top of the information content of the web page… the product 304 and for example a map 308 to find stores to purchase the product advertised in the Tagbubble 30. Tagbubble 30 can contain any HTML code and can include pictures, videos etc any digital items”.	The “shot” information is inherently disclosed in the Jo real time traffic information video.

Claim 7
“wherein each of the at least one piece of content includes time information and position information on a geographic information system (GIS), and wherein the time information includes a starting time and an ending time of the content” Pasila [0025] discloses “[a]s consumer hovers mouse over the area 208 a pop upframe (referred as Tagbubble later) 30 is display in top of the information content of the web page… the product 304 and for example a map 308 to find stores to purchase the product advertised in the Tagbubble 30. Tagbubble 30 can contain any HTML code and can include pictures, videos etc”.
	Both starting time and ending time are inherently disclosed in the “videos” of Pasila.

Claim 8
“wherein an information value of the content decreases as the content approaches the ending time” Pasila [0025] discloses “[a]s consumer hovers mouse over the area 208 a pop upframe (referred as Tagbubble later) 30 is display in top of the information content of the web page… the product 304 and for example a map 308 to find stores to purchase the product advertised in the Tagbubble 30. Tagbubble 30 can contain any HTML code and can include pictures, videos etc”.
	A “count-down” timestamp, which is construed as the “decreased” information value is inherently disclosed in the “videos” of Pasila.

Claim 9
“wherein a content selection unit activates an interface capable of selecting the content when conditions of the starting time and the ending time of the at least one piece of content are not arranged at an input time in which the search term is input and are not arranged with content of the search term” Pasila [0025] discloses “[a]s consumer hovers mouse over the area 208 a pop upframe (referred as Tagbubble later) 30 is display in top of the information content of the web page… the product 304 and for example a map 308 to find stores to purchase the product advertised in the Tagbubble 30”.

Claim 10
“proposing a route to the user based on the selected content” Jo [0063] discloses “the traffic information providing apparatus 20 determines the optimum route by reflecting the traffic flow”.
Claim 10 is also rejected for the rationale given for claim 1.

Claims 11-16
Claims 11-16 are rejected for the rationale given for claim 1-4, 6, and 1 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175